DETAILED ACTION
This is in response to the amendment filed on 05/31/2022. Claims 1-15 are pending in this Action. 

Remark
In the response filed 05/31/2022, claims 1 and 14 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Although, the Examiner does not necessarily agree with the applicant’s arguments against 35 USC 102 rejections (second art rejection) of the claims in view of Andreas Antonopoulos authoring “Mastering Bitcoin - Unlocking Digital Crypto-Currency” published in 2014, the Examiner withdraws the previous second art rejection and focus in the first art rejection which is now the combination of Puddu and Andreas. See below for details. As such, the applicant’s arguments against Andreas are moot.
Furthermore, the Applicant's arguments with respect to newly amended claim 1 that Puddu does not teach the newly amended subject matter of the first transaction comprising “a first script” specifying a first constraint and a second constraint have been considered but are moot in view of the new ground(s) of rejection over Andreas Antonopoulos authoring “Mastering Bitcoin - Unlocking Digital Crypto-Currency” published in 2014.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Puddu discloses a first transaction specifying a first and a second sets of constraints for transferring digital assets/currency (See Puddu: at least Fig. 1, Fig. 4, para 24, 34, 89, 109, 112-115).  Andreas discloses transaction script (i.e. locking/unlocking script) specifying conditions for transferring digital assets (See Andreas: at least pages 116-17 and 123-125). 
Therefore, the new combination of Puddu and Andreas discloses or at least suggest the limitation of a first transaction comprising a first script specifying the first set of constraints and the second set of constraints, as required by claim 1.
In conclusion, based on above reasoning and explanation, claims 1-15 are rejected under 35 USC 103.

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puddu et al., US 2020/0067697 (Puddu, hereafter) in view of Andreas Antonopoulos authoring “Mastering Bitcoin - Unlocking Digital Crypto-Currency” published in 2014 (Andreas, hereafter).
Regarding claim 1,
Puddu discloses a computer-implemented method comprising: 
receiving, at a node in a blockchain network, a first transaction associated with a digital asset, the first transaction specifying at least (See Puddu: at least Fig. 1, Fig. 4, para 24, 89, 109, and 117): 
a first set of constraints on a second transaction to transfer control of the digital asset, the first set of constraints including one or more constraints that cause the second transaction to contain a set of data from the blockchain network (See Puddu: at least Fig. 1, Fig. 4, para 24, 34, 89, 109, 112-115, a mutable transaction specifies a first condition that causes a second transaction (i.e. a mutated transaction) to contain data from blockchain data such an identifier data); and 
a second set of constraints on the second transaction, the second set of constraints including a constraint that the set of data includes a block that includes the first transaction, the block included in a blockchain associated with the blockchain network (See Puddu: at least Fig. 1, Fig. 4, para 24, 34, 89, 109, 112-115, a mutable transaction specifies a second condition that the data of the second transaction include reference data to the first transaction (i.e. mutable transaction)); 
verifying that the first set of constraints and the second set of constraints are satisfied (See Puddu: at least Fig. 1, Fig. 4, para 33, 89, 109, 112-115, verifying the whether the conditions are true); and 
transferring control of the digital asset based at least in part on the verifying (See Puddu: at least Fig. 1, Fig. 4, para 24, 89, 109, and 112-115).  
Although, Puddu discloses a first transaction specifying a first and a second sets of constraints for transferring digital assets/currency, Puddu does not explicitly teach the first transaction comprising a first script.
On the other hand, Andreas discloses transaction script (i.e. locking/unlocking script) specifying conditions for transferring digital assets (See Andreas: at least pages 116-17 and 123-125). 
Puddu and Andreas are from same field of endeavor of blockchain and digital currency. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Puddu with Dowding’s teaching in order to include in the first transaction a first script specifying the first set of constraints and the second set of constraints, with reasonable expectation of success. The motivation for doing so would have been to improve cryptocurrency transaction verification and validation by enabling a user to write a transaction script or program to specify conditions to be met before transferring a digital assets/currency.
Regarding claim 2,
the combination of Puddu and Andreas discloses wherein the set of data is received at the node in the second transaction (See Puddu: at least Fig. 1, Fig. 4, para 24, 34, 89, 109, and 112-115).  
Regarding claim 3,
the combination of Puddu and Andreas discloses wherein the first set of 
constraints includes a constraint that the set of data includes a block 
header of the blockchain (See Puddu: at least Fig. 2, para 24 and 92).  
Regarding claim 4,
the combination of Puddu and Andreas discloses wherein the first set of constraints includes a constraint that the set of data includes a third transaction from a block of the blockchain (See Puddu: at least Fig. 4-5, para 24, 34, 89, 109, and 112-119, a policy/condition can issue several mutant transactions (i.e. second or third transactions) for a mutable transaction).  
  Regarding claim 5,
the combination of Puddu and Andreas discloses wherein the first set of constraints includes a constraint that the set of data includes a block header chain that includes an ordered set of block headers, the ordered set Page 2 of 5of block headers including a plurality of block headers, the ordered set of block headers specifying an order associated with the plurality of block headers (See Puddu: at least Fig. 2, para 24 and 92).  
 Regarding claim 6,
the combination of Puddu and Andreas discloses wherein, a set of properties of the blockchain network is provided to the node as a result of verifying that the first set of constraints and the second set of constraints are satisfied (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 92, 109, and 112-115).    
Regarding claim 7,
the combination of Puddu and Andreas discloses wherein the set of properties of the blockchain network includes a corresponding timestamp associated with each block of a blockchain of the blockchain network (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 92, 109, and 112-115, timestamp).    
Regarding claim 8,
the combination of Puddu and Andreas discloses the first set of constraints includes a constraint that the second transaction includes a timestamp relative to the block; and verifying the constraint that the second transaction includes the timestamp relative to the block is based at least in part on the set of properties of the blockchain network (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 92, 109, and 112-115, timestamp).     
Regarding claim 9,
the combination of Puddu and Andreas discloses the first set of constraints includes a constraint that the set of data includes a block header; the second set of constraints includes a constraint that the second transaction includes an identifier of the first transaction; and the second set of constraints includes a constraint that the identifier of the first transaction is associated with a value of the block header (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 109, and 112-115).   
Regarding claim 10,
the combination of Puddu and Andreas discloses wherein the first set of constraints and the second set of constraints in a locking script of the first transaction (See Andreas: at least pages 116-17 and 123-125). 
Regarding claim 11,
the combination of Puddu and Andreas discloses wherein the first transaction 
specifies a third set of constraints on the second transaction, the third set of constraints including a constraint on a value of a data item of the set of data (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 109, 112-115, 117-119, specifying another condition such as verifying a time window, a value of previous block, hash value).        
Regarding claim 12,
the combination of Puddu and Andreas discloses wherein the first transaction specifies a third set of constraints on the second transaction, the third set of constraints including a constraint derived from one or more values associated with data items of the set of data (See Puddu: at least Fig. 1-2, Fig. 4, para 24, 89, 109, 112-115, 117-119, specifying another condition such as verifying a time window, a value of previous block, hash value).      
Regarding claim 13,
the combination of Puddu and Andreas discloses validating the second transaction as a result of the verifying that the first set of constraints and the second set of constraints are satisfied, wherein validating the second transaction is successfully performed without verifying that an entity that created the second transaction has access to secret information (See Puddu: at least Fig. 1, Fig. 4, para 24, 89, 109, and 112-115).  
Regarding claims 14 and 15,
the scope of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/08/2022